Exhibit 99.1 FOR IMMEDIATE RELEASE: April 27, 2010 CONTACT: Doug Hemer Aetrium Incorporated (651) 773-4274 NASDAQ: ATRM AETRIUM REPORTS FIRST QUARTER RESULTS St. Paul, Minn. (4/27/10)—Aetrium Incorporated (Nasdaq:ATRM) today announced results for its first quarter ended March 31, 2010. Revenue for the quarter was $4,618,000, an increase of 72% over revenue of $2,685,000 in the fourth quarter of 2009 and an increase of 164% over revenue of $1,751,000 in first quarter of 2009. Net income for the quarter was $202,000, or $0.02 per diluted share, as compared to a net loss of $4,818,000, or $0.45 per share, in the fourth quarter of 2009, and a net loss of $740,000, or $0.07 per share, in the first quarter of 2009. “Signs of a building semiconductor industry recovery continue to be posted and industry forecasters continue to project growth conditions well into 2011," Joseph C. Levesque, chief executive officer, commented. “While some commentators point to signs of potential overheating, we believe the semiconductor industry is continuing to be conservative in its capital spending. Semiconductor companies are also being impacted by the recovery at different rates and levels, and accordingly we are experiencing a certain lumpiness in the equipment requirements of our customers that we expect will continue as the year progresses. “We were able to grow our revenues at an exceptional rate in the first quarter. However, we believe we are not yet participating in the industry recovery to the level we expect to reach assuming the recovery continues. Our revenues for the second quarter will be largely dependent upon new order timing and the percentage of new orders that can be booked and shipped within the quarter. Also, the evaluation of our latest generation 55V series test handler is being conducted at one of our largest customers this quarter, and that evaluation may slow equipment orders from the customer. Accordingly, we are currently planning around revenues that are flat to 15% down for the second quarter.” Certain matters in this news release are forward-looking statements which are subject to risks and uncertainties that could cause actual results to differ materially from those projected. Such risks and uncertainties include, but are not limited to, adverse domestic or global economic conditions, slowing growth in the demand for semiconductor devices, the volatility and cyclicality of the microelectronics industry, changes in the rates of capital expenditures by semiconductor manufacturers, progress of product development programs, unanticipated costs associated with the integration or restructuring of operations, and other risk factors set forth in the company’s SEC filings, including its Form 10-K for the year ended December 31, 2009. Aetrium, based in North St. Paul, Minnesota, is a leading supplier of proprietary technologies and equipment that are used by the worldwide semiconductor industry to test integrated circuits. The company’s products are used by customers to advance reliability, improve quality, increase product yield or improve manufacturing processes. Aetrium’s common stock is publicly traded on the Nasdaq market under the symbol ATRM. More information about Aetrium is available on the internet at www.Aetrium.com. Aetrium Incorporated Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months endedMarch 31, Net sales $ $ Cost of goods sold Gross profit Gross profit percent % % Operating expenses: Selling, general and administrative (1) Research and development Total operating expenses Income (loss) from operations ) Interest income, net 16 38 Income (loss) before income taxes ) Income tax benefit - Net income (loss) (2) $ $ ) Income (loss) per share (2): Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding: Basic Diluted Selling, general and administrative expenses for the three months ended March 31, 2010 includes a credit of $190 related to the settlement of a legal dispute with a subtenant of the Company’s former leased facility in Poway, California. The impact of the $190 credit described above was to increase net income from $12 ($0.00 per basic and diluted share) to $202 ($0.02 per basic and diluted share) for the three months ended March 31, 2010. Aetrium Incorporated Consolidated Balance Sheets (Unaudited) (In Thousands) March 31, December 31, Assets: Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories - operations Inventories -shipped equipment, subject to revenue deferral - Other current assets Total current assets Property and equipment, net 98 Total assets $ $ Liabilities and shareholders' equity: Current liabilities: Trade accounts payable $ $ Other current liabilities Total current liabilities Shareholders' equity Total liabilities and shareholders' equity $ $
